Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-3 and 5-21 are pending in this application.
	It is noted that several dependent claims recite the unit of area as “hectar.”  This Office action shall assume that “hectar” is equivalent to hectare.  Applicant is requested to change the spelling to hectare in claims 8, 15, and 16. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 9, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 and 11-12 recite amounts of acetamiprid and novaluron by %. These limitations are indefinite as it is not clear if the values recited are percentages by weight, by volume, by mole, etc. See The Dow Chem. Co. v. NOVA Chems. Corp., 803 F.3d 620 (Fed. Cir. 2015).
Claim 9 recites a dosage of acetamiprid and novaluron and also recites “preferably, the acetamiprid is administered at a dosage of…” The phrase “preferably…” renders the claim indefinite because it is unclear if applicant intends to limit the scope to the more narrow “preferable” range.  See MPEP § 2173.05(d).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 	obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3 and 5-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leroux (WO 99/18796) as evidenced by Massardo et al. (EP 0271923, submitted by Applicant in the IDS of 7/17/2020) in view of Cox et al., EPA Pesticide Fact Sheet for acetamiprid, and EPA Pesticide Fact Sheet for thiacloprid.   
Leroux teaches a pesticidal combination as well as its application to control pests (p. 1, lines 3-4).  The pesticidal combination is a combination of a compound of formula (I), including novaluron (p. 2, lines 22-24) and preferably imidacloprid, acetamiprid, or nitempyram (p. 6, lines 2-4).  The Examiner notes that Leroux contains a typographical error.  The final paragraph of page 2 recites “[t]he compound 1-(5-chloro-4-[1,1,2,3,3,3-hexafluoroprop-1-oxy]phenyl)-3-(2,6-difluorobenzoyl)urea (novaluron) of formula (I) is described in European Patent Publication 0271923.”  The chemical name given is not that of novaluron. However, EP 0271923 mentioned in this sentence, to Massardo et al. (cited by Applicant in the IDS of 7/17/2020) clearly teaches novaluron.  See specifically Example 1 on page 4 and the compound of formula II on page 2.  Novaluron, and in fact all the compounds of Massardo et al. contain a –OCF2CFHOCF3 moiety.  The chemical name given in Leroux mistakenly has the emphasized oxygen from this moiety being a bond.  In any case, Leroux teaches novaluron as a pesticidal compound to be mixed with a second pesticide. Accordingly, as Leroux references Massardo et al., and specifically names novaluron, it is clear that novaluron is contemplated as a suitable IGR, benzoylphenyl urea compound of formula (I) for use in the pesticidal combinations disclosed therein.  Novaluron is 1 of 21 specific IGR, benzoylphenyl urea compound of formula (I) contemplated for use in the pesticidal combination. Leroux also teaches that the combination of the IGR, benzoylphenyl urea compound of formula (I) with a second insecticide disclosed therein exhibits synergy (p. 1, lines 12-14, p. 6 line 21-p. 7 line 2, also the data on p. 27, claims 8-9). Specifically the combination of the IGR of formula (I) and the second insecticides which includes acetamiprid as an option (p. 5) is taught to provide "a most advantageously long acting effect. An additive enhancement of the activity spectrum on the pests to be controlled can also be obtained. The combination can also provide a synergistic effect that improves the activity ranges of both compounds from two points of view." (p. 6 lines 21-26). Control of resistant pests such as resistant insect or acarine pests is disclosed (page 7, lines 7-9). 
Leroux teaches that the pesticidal combination can be applied to crops in order to control insects (p. 11, line 19-p. 12, line 10) which is read on by the claim limitation requiring application to a crop or a on a field on which crops are cultivated (claims 6 and 17).  Various crops such as apples and many other valuable plants are disclosed (paragraph bridging pages 11-12).  Page 17 lines 21-29 also teach that a preferred method of application is foliar application which is also read on by the claim limitation requiring application to a crop or a field on which crops are cultivated.  The pesticidal combination is useful in controlling several different species of pest (see list beginning at page 7, line 28), including those from the order Homoptera (p.9, line 9, p. 10, line 24), Lepidoptera, including Cydia spp. (p. 10, lines 13-17), Heteroptera (p. 9, line 5) and Thysanoptera (p. 11, line 1) which reads on claim 20. Leroux also teaches that the application rate depends on the nature of the soil, the type of application (e.g. foliar application, seed dressing application to the seed furrow), the cultivated plant, the pest to be controlled, etc.  Typically the application rate of the total insecticidal composition ranges from 0.5 g/ha to 2000 g/ha, preferably 20 to 600 g/ha (p. 17 lines 18-20).  Leroux also teaches application of the pesticidal combinations on animals with the dosage ranging from 0.01-500 mg/kg or preferably 0.1-100 mg/kg (p. 7 lines 4-25, p. 12, lines 11-14) and that the composition is well adapted to oral administration (p. 7, line 18). The weight ratio of the IGR, benzoylphenyl urea compound of formula (I) to second insecticide is typically from 500:1 to 1:50, more preferably from 100:1 to 1:10.  The examples of the various types of compositions contain a ratio of 1:1, 2:1, 1:10, 1:2, 1:3 or 1:5 (see Examples F1-F10, pages 18-22).  
Cox et al. teach that codling moth is a Cydia species—specifically Cydia pomonella, and teaches that it can be controlled with reduced-risk products (meaning lower toxicity for humans and other mammals) which are insect growth regulators (IGRs) and acetamiprid (p. 2 “Effective Insecticides”).
EPA Pesticide Fact Sheet (pages 1-3) for acetamiprid and EPA Pesticide Fact Sheet for thiacloprid (pages 1-2) are cited to establish the following known properties of acetamiprid and thiacloprid:

Acetamiprid

Thiacloprid
Solubility in water
4,250 mg/liter at 25° C

0.185 mg/liter at 20° C
Octanol/water partition coefficient

6.27
18.0
Use
Control of insects on vegetables, citrus fruits, pome fruits, grapes, cotton, flowers
Control of sucking insects on crops, cotton, pome fruits. 

 
Additionally, EPA Pesticide Fact Sheet for acetamiprid discloses acetamiprid as having “relatively low acute and chronic toxicity in mammals” and “unlikely” to be a human carcinogen (page 3). 
With respect to claim 14 which calls for the composition to be an emulsifiable concentrate, Leroux teaches emulsifiable concentrates (see Example F1 as one example).
With respect to instant claim 7 which requires the application of the insecticides to be simultaneous, separate or sequential, claim 12 of Leroux teaches the two insecticides can be applied simultaneous, separate or sequential.  
Leroux fails to teach a specific example of a pesticidal combination that contains novaluron and acetamiprid.  This specific combination of features claimed, however, is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any motivation to select this specific combination of variables, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have formulated a pesticidal combination comprising novaluron and acetamiprid for use in controlling insects in crops or on a field on which crops are cultivated in need thereof “yielding no more than one would expect from such an arrangement”.  One would expect the combined application of or the combination of the insecticide novaluron and the insecticide acetamiprid to be effective at controlling insects on crops or a field on which crops are cultivated and on an animal upon application.  Moreover, given the fact that Leroux teaches that the combinations disclosed therein can be synergistic, one of ordinary skill in the art is imbued with the reasonable expectation that novaluron, a benzoylphenyl urea insect growth regulator taught to be a compound of formula (I) and acetamiprid, a preferred second insecticide (one of three preferred chloronicotinyl insecticides) would exhibit synergy. 
Additionally, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to have substituted the IGR benzoylphenyl urea compound C of Leroux’s example 12 for the IGR benzoylphenyl urea novaluron and substituted imidacloprid for acetamiprid and applied the resulting combination to a field on which crops are cultivated or on a crop or animal as suggested in the reference in need of insect control with a reasonable expectation that insects would be controlled.  One would have been motivated to do so as compound C and novaluron are art recognized functional equivalents--they are both IGR benzoylphenyl urea compounds; and imidacloprid and acetamiprid are both art recognized chloronicotinyl insecticides and are two of the three preferred agents disclosed by Leroux in this family.  It is prima facie obvious to substituted one art recognized equivalent for another with a reasonable expectation of success.  See MPEP 2144.06.  Moreover, given the fact that Leroux teaches that the combination of the IGR, benzoylphenyl urea compound of formula (I) with a chloronicotinyl insecticide (the family encompassing imidacloprid and acetamiprid) can exhibit synergy (p. 1, lines 12-14, p. 6 line 21-p. 7 line 2, also the data on p. 27, claims 8-9), and specifically show that compound C, an IGR, benzoylphenyl urea compound of formula (I) with imidacloprid exhibits synergy, one would be imbued with the reasonable expectation that the combination of novaluron, a second IGR, benzoylphenyl urea compound of formula (I) and acetamiprid, a second chloronicotinyl insecticide would also exhibit synergy. The data in the instant specification does not illustrate that the claimed combination of novaluron and acetamiprid yield unexpected results over those suggested by the prior art Leroux teaching. Again Leroux suggests synergy for the combination of a benzoylphenyl urea insect growth regulator (the family which novaluron belongs) and a chloronicotinic insecticide (the family with acetamiprid belongs). It is suggested that applicant provide data suggesting that the claimed combination either exhibit synergy at a higher degree than would be expected or demonstrate in another way that the claimed combination is somehow special (perhaps by showing that a number of other combinations in the closest prior art Leroux reference do not exhibit synergy). Alternatively applicant could demonstrate that the claimed combination works unexpectedly well against certain pest species—this would at least demonstrate that a certain scope of the claimed methods are unexpected. Absent this type of data, the claims are likely to remain prima facie obvious. 
Regarding claims 8, 9 and 15-16 which require a specific application rate, as discussed above, Leroux teaches that the application rate depends on the nature of the soil, the type of application (e.g., foliar application, seed dressing application to the seed furrow), the cultivated plant, the pest to be controlled, etc.  Typically the application rate of the total insecticidal composition ranges from 0.5 g/ha to 2000 g/ha, preferably 20 to 600 g/ha.  For administration to animals, the dosage ranges from 0.01 to 500 mg/kg or more preferably from 0.1-100 mg/kg. The weight ratio of the IGR, benzoylphenyl urea compound of formula (I) to second insecticide is typically from 500:1 to 1:50, more preferably from 100:1 to 1:10.  The examples of the various types of compositions contain a ratio of 1:1, 2:1, 1:10, 1:2, 1:3 or 1:5 (see Examples F1-F10, pages 18-22).  
Leroux fails to explicitly teach wherein the insecticide of Group (A) (acetamiprid) is applied at a rate of 1 g/ha to 500 g/ha and the insecticide of Group (B) (novaluron) are applied at a rate of 1 g/ha to 200 g/ha of claim 8 or the ratio of 100 g/ha to 350 g/ha of Group (A) (acetamiprid)  and 1 to 200 g/ha (claim 15) or 30 g/ha to 100 g/ha or Group (B) (novaluron) of claim 16 or from 0.1-50 mg/kg novaluron to 0.1-100 mg/kg acetamiprid of claims 9-10.  However, Leroux does teach insecticide ratios and application amounts which substantially overlap with those claimed. 
Regarding claim 21, Leroux does not specifically disclose Cydia pomonella, although control of Cydia species is taught.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to have applied the combination of the IGR novaluron and acetamiprid to control C. pomonella with a reasonable expectation that it would be controlled. One would have been motivated to do so as Leroux teaches that this combination is effective against Cydia species and Cox et al. teach that C. pomonella is a Cydia species pest. Furthermore, Cox et al. teach that it can be effectively controlled with IGRs and acetamiprid and that both types of pesticide are reduced-risk products having lower toxicity for humans and mammals. 
Additionally, It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to apply from 1 g/ha to 200 g/ha or more specifically from100 g/ha to 350 g/ha of acetamiprid and from 1 g/ha to 200 g/ha or more specifically 30 g/ha to 100 g/ha of the IGR, benzoylphenyl urea compound, novaluron to a crop locale in need of insect control with the reasonable expectation that insects would be controlled or from 0.1-50 mg/kg and 0.1-100 mg/kg novaluron and acetamiprid respectively to an animal with the reasonable expectation that insects would be controlled.  One would have been motivated to do so because Leroux teaches that the application rate depends on the nature of the soil, the type of application (e.g. foliar application, seed dressing application to the seed furrow), the cultivated plant, the pest to be controlled, etc.  One would be motivated to adjust the relative amounts of the two ingredients and the application amount in order to achieve optimal insect control results.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, one of ordinary skill in the art may additionally be imbued with the reasonable expectation that such an application ratio and rate would result in a synergistic effect.  One would have this expectation because Leroux showed in Example 12 that the combination of the IGR benzoylphenyl urea compound, compound C and imidacloprid exhibited synergistic effects for a range of application ratios and the reference as a whole suggests synergy for the combinations of compounds of formula (I) and second insecticide among which acetamiprid is taught to be preferred.
The declaration filed on 3/9/2020 has been given due consideration but the declaration was deemed not sufficient for the reasons set forth below. 
The declaration shows that, within the experimental parameters, novaluron + thiacloprid was antagonistic but novaluron + acetamiprid was “at least additive” against silverleaf whitefly, Bemisia tabaci.  Leroux teaches that novaluron and thiacloprid can be used together without any mention of such antagonism (rather, synergism is suggested as discussed above).  Given the teachings of Leroux, it is unclear from the declaration whether (1) the antagonism is due to formulation issues, (2) the antagonism is limited to B. tabaci, and (3) the antagonism is limited to the tested ratio and concentration.    
Regarding (1), supra, the declaration experimental protocol does not disclose the formulation of the two pesticides, so it cannot be determined whether antagonism is due to solvent/adjuvant that is poor for formulating novaluron and thiacloprid but not for novaluron and acetamiprid.  This is not an insignificant concern because thiacloprid and acetamiprid are structurally different as shown below and they have substantially different solubilities and formulation characteristics:

    PNG
    media_image1.png
    136
    238
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    177
    223
    media_image2.png
    Greyscale

	Acetamiprid					    Thiacloprid  


As evidenced by the EPA Pesticide Fact Sheets of these pesticides, acetamiprid is much more water-soluble and thiacloprid is significantly more lipophilic. Thus, a thiacloprid-containing formulation should be formulated with adjuvants that can effectively solubilize, disperse, suspend or emulsify the more lipophilic and less water-soluble thiacloprid.  However, the declaration only states that thiacloprid was at 0.5 mg/liter with no information as to solvent, surfactant, or any other formulation adjuvant.  If the solvent were water, there would have been poor formulation and thus poor availability of thiacloprid because only 0.185 mg of thiacloprid is soluble in water at 20° C, whereas acetamiprid is much more soluble in water, 4,250 mg/liter at 25° C.  In the absence of formulation information about the tested mixtures, it cannot be determined at this time that the cause of antagonism in novaluron + thiacloprid is due to unexpected biological interactions.  
	Regarding (2) and (3), supra, evidence of unexpected, if any, must be commensurate in scope with that of the claimed invention.  The declaration results are limited to one pest, B. tabaci, and one concentration and ratio, 0.5 mg/l for both ingredients at 1:1 ratio.  However, the claims are far broader, with many claims that do not recite any limitation and many claims that recite different parameters such as application amounts per area (g/ha).  Applicant has not established that B. tabaci is reasonably representative of other expected pest-pesticide interactions for novaluron + acetamiprid and novaluron + comparison pesticide thiacloprid.  Applicant also has not established that testing the mixtures wherein one component, novaluron, is already near maximum efficacy (96 [Symbol font/0xB1] 2% mortality, which gives it hardly any room to synergistically interact with another pesticide), is truly representative of the results that would be obtained for the claimed range of concentrations and application rates; there is no requirement in the claims that the novaluron rate is fixed at a predefined level of efficacy that is approximately commensurate with the declaration data.  
For these reasons, the declaration evidence is not sufficient to outweigh the evidence of nonobviousness as set forth herein.
Applicant’s additional arguments filed on 3/9/2020 in connection with the prosecution of the parent application 15/865,670 were given due consideration but they were deemed unpersuasive for the following reasons.  
Applicant argues that there is no reason from Leroux to select novaluron and also select acetamiprid.  However, Applicant is arguing the nomenclature error in formula (I) while discounting the fact that novaluron is explicitly disclosed as a compound that meets Leroux formula (I) and EP 271923.  See Leroux, page 2, last paragraph. The ordinary skilled artisan, upon seeing “novaluron” taken with its reference to disclosure in EP 271923, would have readily recognized that Leroux taught novaluron as a compound to be mixed with another pesticide of Leroux’s disclosure.  
As for further selecting acetamiprid to arrive at the combination of novaluron and acetamiprid, Applicant is arguing for a preferred disclosure in an obviousness ground of rejection.  The Examiner cannot agree.  It is well established that a prima facie case of obviousness need not be supported by a finding that the prior art suggested the claimed invention as the preferred alternative over other alternatives.  In re Fulton, 73 USPQ2d 1141, 1145-46 (Fed. Cir. 2004).  “Disclos[ure of] a multitude of effective combinations does not render any particular formulation less obvious.”  Merck v. Biocraft, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989).  Here, it would have been obvious to combine two known pesticides for the purpose of controlling pests.  In re Kerkhoven, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 126 USPQ 186 (CCPA 1960); Ex parte The NutraSweet Co., 19 USPQ2d 1586, 1587 (Bd. Pat. App. & Int. 1991).  Not only are novaluron and acetamiprid two known pesticides, Leroux teaches numerous advantages of combining them, including long lasting effect, enhancement of spectrum of activity, synergism, reduced concentration of pesticide without reduced effect, and efficacy against resistant pests (page 6, line 22 to page 7, line 16).  Control of resistant pests is a difficult challenge in the field of pest control, and the ordinary skilled artisan would have been motivated to use different pesticidal combinations as taught by the prior art in order to control pests that have developed resistance to another pesticide.   
Applicant also argues that there was no reasonable expectation that novaluron and acetamiprid would combine to exhibit an additive effect.  The Examiner cannot agree.  Leroux provides expectation of multiple benefits, including synergistic effect and many others, as discussed above in the preceding paragraph.  And as discussed on pages 12-14 of this Office action, Applicant has failed to establish evidence of nonobviousness with respect to selection of acetamiprid over thiacloprid because the two pesticides are significantly different in their physical properties, which could affect their formulation and efficacy.  In the absence of information about how they were formulated, it cannot be concluded that the observed antagonism was due to antagonistic interaction between novaluron and thiacloprid and not due formulation issues of the less soluble and more lipophilic thiacloprid.  Moreover, the declaration data is limited to one insect pest, wherein the pesticides were tested at a unique set of parameters: novaluron was almost completely effective by itself at 0.5 mg/liter, which is 0.00005 wt/v% novaluron, and at 1:1 ratio with acetamiprid.  The claims are not limited thereto – in fact, most claims are open to any concentration of the pesticides, and the claims that do recite concentrations are outside the tested concentration.  See for example claims 2, 11, 12, which fail to encompass the tested concentration.  Further, when novaluron is already 96 [Symbol font/0xB1] 2% toxic at 0.00005 wt/v%, would additive or synergistic effect be observable at 15% (claims 11-12) or 60% (claim 2), which are in the order of hundreds of thousand times more concentrated?  Thus, Applicant has failed to establish evidence of nonobviousness that is commensurate in scope with that of the claimed subject matter.  
For the foregoing reasons, all claims must be rejected.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 5-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9730453 in view of Leroux (WO 99/18796) and Cox et al. 
Teachings of Leroux and Cox et al. were set forth above, the discussions there are incorporated herein by reference.  In particular, it is noted that both Leroux and Cox et al. teach pest control in apples.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to a method for controlling woolly apple aphid insect comprising contacting the insect or a locus, where control of the insect is desired, with a combination comprising 0.004 percent by weight acetamiprid and 0.005 to 0.01 percent by weight novaluron. Patented claim 5 specifies that the combination be administered sequentially or simultaneously which mirrors instant claim 7. Patented claim 8, like instant claim 5 requires the addition of excipients and/or additives. Patented claim 10 calls for the application rate of 20-500g/ha acetamiprid and 20-500 g/ha novaluron which is an amount which overlaps the claimed application rates of instant claims.  
Regarding instant claims 9-10 and 21 directed to application to an animal or application to control C. pomonella, Leroux teaches that the combination of novaluron (an IGR) and acetamiprid (a neonicotinoid) is effective at controlling pests on animals and also that this combination is effective at treating Cydia spp. of insect. Cox et al. teach that C. pomonella is a species of Cydia and that it can be controlled with IGRs and acetamiprid on apples. 
It would have been prima facie obvious to have used the combination of novaluron and acetamiprid to control pests on animals and also to C. pomonella, another known apple pest along with woolly apple aphid with a reasonable expectation of success. One would have been motivated to do so as this combination is known to be useful in controlling animal pests (Leroux) and Cydia species (Leroux and Cox).  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See, Sinclair & Carroll Co. v. Interchemical CorpSinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945), and MPEP § 2144.07. It is further noted that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See In re Fout, 675 F.2d 297 (CCPA 1982) and MPEP § 2144.06(II).
Applicant does not address the obviousness type double patenting ground of rejection from the parent application, so no further remarks are deemed necessary concerning this ground of rejection.  
	In conclusion, all claims are rejected at this time. No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699